DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-12 of U.S. Patent No. US 11,126,033 in view of Dong et al. (CN 204213761, of which an English translation is attached).
In regard to claim 1, the claims of US 11,126,033 require all of the limitations of claim 1 (see table below), except an electronic display device.
However, Dong et al. discloses a display system for use with electronic display devices comprising (see e.g. Figure 1): 
an electronic display device (see e.g. Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 with an electronic display device.
Doing so would provide  a display device that utilizes the backlight unit.
In regard to claim 2, the claims of US 11,126,033 do not require 
wherein the electronic display devices are selected from an LCD monitor, an LCD-TV monitor, a handheld device, a table, and a laptop display.
However, Dong et al. does disclose that the disclosed device may be used on all kinds of display devices (see e.g. paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 with wherein the electronic display devices are selected from an LCD monitor, an LCD-TV monitor, a handheld device, a table, and a laptop display.
Doing so would provide common display devices to which the backlight may be applied.
In regard to claim 3, the claims of US 11,126,033 do not require 
a liquid crystal panel and illumination assembly positioned to provide illumination light to the liquid crystal panel.
However, Dong et al. discloses
a liquid crystal panel 9 and illumination assembly 1-8 positioned to provide illumination light to the liquid crystal panel 9.
Given the teachings of Dong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 with a liquid crystal panel and illumination assembly positioned to provide illumination light to the liquid crystal panel.
Doing so would provide  a display device that utilizes the backlight unit.
In regard to claim 7, the claims of US 11,126,033 do not require
wherein the light 10conversion materials or light absorbing materials are solubly or insolubly dispersed throughout an optical film in the backlight unit.
However, Dong et al. discloses
wherein the light 10conversion materials or light absorbing materials are solubly or insolubly dispersed throughout an optical film in the backlight unit (see e.g. paragraph [0019]).
Given the teachings of Dong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 with wherein the light 10conversion materials or light absorbing materials are solubly or insolubly dispersed throughout an optical film in the backlight unit.
In regard to claims 13-18, the claims of US 11,126,033 require all of the limitations of claims 13-18 (see table below), except an electronic display device.
However, Dong et al. discloses a display system for use with electronic display devices comprising (see e.g. Figure 1): 
an electronic display device (see e.g. Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 with an electronic display device.
Doing so would provide  a display device that utilizes the backlight unit.

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11,126,033 in view of Dong et al. (CN 204213761) and further in view of Kadowaki et al. (US 2015/0124188 A1).
In regard to claim 4, US 11,126,033, in view of Dong et al., fails to explicitly disclose
wherein the liquid crystal panel is disposed between the panel plates.
However, Kadowaki et al. discloses
wherein the liquid crystal panel is disposed between the panel plates 2, 4.
Given the teachings of Kadowaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033, in view of Dong et al., with wherein the liquid crystal panel is disposed between the panel plates.
Doing so would provide a means for confining the liquid crystal material.
In regard to claim 5, US 11,126,033, in view of Dong et al., discloses the limitations as applied to claim 4 above, but fails to explicitly disclose
wherein the panel plates comprise electrode structures and alignment layers structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
However, Kadowaki et al. discloses
wherein the panel plates 2, 4 comprise electrode structures 15, 31 and alignment layers 16, 32 structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
Given the teachings of US 11,126,033, in view of Dong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the panel plates comprise electrode structures and alignment layers structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
Doing so would provide a means for addressing the liquid crystals as well as maintaining the alignment of the liquid crystal material.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11,126,033 in view of Dong et al. (CN 204213761) in view of Kadowaki et al. (US 2015/0124188 A1) and further in view of Kang et al. (US 2018/0052362 A1).
In regard to claim 6, US 11,126,033, in view of Dong et al. and Kadowaki et al., discloses the limitations as applied to claim 1 above, but fails to disclose
a color filter structured and configured to impose color on an image displayed by the liquid crystal panel.
However, Kang et al. discloses (see e.g. Figures 4a-b):
a color filter 253 structured and configured to impose color on an image displayed by the liquid crystal panel.
Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033, in view of Dong et al. and Kadowaki et al., with a color filter structured and configured to impose color on an image displayed by the liquid crystal panel.
Doing so would provide an alternative means for realizing a color image.

Claims 8, 9, 11, 19, 20, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11,126,033 in view of Dong et al. (CN 204213761) and further in view of Dubrow et al. (US 2012/0113672 A1).
In regard to claim 8, US 11, 126, 033 in view of Dong et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the light conversion materials or light absorbing materials comprise nanoparticles.
However, Dubrow et al. discloses
wherein the light conversion materials or light absorbing materials comprise nanoparticles (see e.g. paragraph [0062]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11, 126, 033 in view of Dong et al., with wherein the light conversion materials or light absorbing materials comprise nanoparticles.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 9, US 11, 126, 033 in view of Dong et al., discloses the limitations as applied to claim 8 above, and
wherein the nanoparticles comprise quantum dots or luminescent nanoparticles.
However, Dubrow et al. discloses
wherein the nanoparticles comprise quantum dots or luminescent nanoparticles (see e.g. paragraph [0062]).
Given the teachings of Dubrow et al., it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11, 126, 033 in view of Dong et al., with wherein the nanoparticles comprise quantum dots or luminescent nanoparticles.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 11, US 11, 126, 033 in view of Dong et al., discloses the limitations as applied to claim 1 above, but fails to disclose
 an optical film in the backlight unit comprises light conversion materials or light absorbing 25materials that have index differences from the optical film and are useful for diffusers or reflectors.
However, Dubrow et al. discloses
an optical film with QD phosphors may be part of other display layers such as the diffuser layers (see e.g. paragraph [0134]). It is further noted having unmatched indices of refractions would result in a better diffraction quality.
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11, 126, 033 in view of Dong et al., with  an optical film in the backlight unit comprises light conversion materials or light absorbing 25materials that have index differences from the optical film and are useful for diffusers or reflectors.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 19, US 11, 126, 033 in view of Dong et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the light conversion materials or light absorbing materials can be included on the diffuser.
However, Dubrow et al. discloses
wherein the light conversion materials or light absorbing materials can be included on the diffuser (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11, 126, 033 in view of Dong et al., with wherein the light conversion materials or light absorbing materials can be included on the diffuser.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 20, US 11, 126, 033 in view of Dong et al., discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser.
However, Dubrow et al. discloses
wherein the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 in view of Dong et al., with wherein the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 22, US 11,126,033 in view of Dong et al., discloses the limitations as applied to claim 20 above, but fails to disclose
wherein the light conversion materials or light absorbing materials have index differences.
However, Dubrow et al. discloses
an optical film with QD phosphors may be part of other display layers such as the diffuser layers (see e.g. paragraph [0134]). It is further noted having unmatched indices of refractions would result in a better diffraction quality.
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 in view of Dong et al., with wherein the light conversion materials or light absorbing materials have index differences.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 24, US 11,126,033 in view of Dong et al., discloses the limitations as applied to claim 13 above, but fails to disclose
wherein the at least one light conversion material or at least one light absorbing material is dispersed on or within at least one of the 5reflector, diffuser, or brightness enhancing layers.
However, Dubrow et al. discloses
wherein the at least one light conversion material or at least one light absorbing material is dispersed on or within at least one of the 5reflector, diffuser, or brightness enhancing layers (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 in view of Dong et al., with wherein the at least one light conversion material or at least one light absorbing material is dispersed on or within at least one of the 5reflector, diffuser, or brightness enhancing layers.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.

Claims 10, 12, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11,126,033 in view of Dong et al. (CN 204213761) and further in view Chakraborty et al. (US 2009/0173958 A1).
In regard to claim 10, US 11,126,033 in view of Dong et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein an 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials.
However, Chakraborty et al. discloses
wherein an 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials (see e.g. abstract).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 in view of Dong et al., with wherein an 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).
In regard to claim 12, US 11,126,033 in view of Dong et al., discloses the limitations as applied to claim 1 above, but fails to disclose
inorganic nanoparticles that are index matched to an optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film.
However, Chakrabory et al. discloses
inorganic nanoparticles that are index matched to an optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film (see e.g. paragraphs [0064] and [0070]).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 in view of Dong et al., with inorganic nanoparticles that are index matched to an optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).
In regard to claim 23, US 11,126,033 in view of Dong et al., discloses the limitations as applied to claim 1 above, but fails to disclose
comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to an optical film in the backlight unit.
However, Chakraborty et al. discloses
comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to an optical film in the backlight unit (see e.g. paragraphs [0064] and [0070]).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033 in view of Dong et al., with comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to an optical film in the backlight unit.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11,126,033 in view of Dong et al. (CN 204213761) in view of Dubrow et al. (US 2012/0113672 A1) and further in view of Chakraborty et al. (US 2009/0173958 A1).
In regard to claim 21¸US 11,126,033, in view of Dong et al. and Dubrow et al., discloses the limitations as applied to claim 20 above, but fails to disclose
wherein the light conversion materials or light absorbing materials are index matched.
However, Chakraborty et al. discloses
wherein the light conversion materials or light absorbing materials are index matched (see e.g. paragraphs [0064] and [0070]).
Given the teachings Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of US 11,126,033, in view of Dong et al. and Dubrow et al., with wherein the light conversion materials or light absorbing materials are index matched.
Doing so would provide an improved quantum efficiency (see e.g. paragraph [0005] of Chakraborty et al. ).
Instant Application
US 11,126,033
 Claim 1: A display system for use with electronic display devices comprising: 

an electronic display device;

a backlight unit, wherein the backlight unit comprises: 
 Claim 1: A backlight unit comprising: 
a light-emitting array;
a light-emitting array; 
a reflector adjacent to the light-emitting array; 
 a reflector adjacent to the light-emitting array;
a diffuser opposite the reflector; 
a diffuser opposite the reflector; 
a first brightness enhancing layer adjacent to the diffuser;
a first brightness enhancing layer adjacent to the diffuser;
at least one light conversion material or at least one light absorbing material, 

an optical film in the backlight unit comprising at least one light conversion material or at least one light absorbing material, 
wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 400 nm and about 500 nm.

wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce hazardous blue light emissions between about 400 nm to about 500 nm.
Claim 13
A method of enhancing blue light absorption (400 nm - 500 nm) in a backlight unit comprising providing a display system for use with electronic display devices comprising:
 Claim 8
A method of enhancing blue light absorption (400 nm-500 nm) in a backlight unit comprising: 
an electronic display device;

a backlight unit, wherein the backlight unit comprises:
A method of enhancing blue light absorption (400 nm-500 nm) in a backlight unit comprising: 
a light-emitting array;
a light-emitting array; 
a reflector adjacent to the light-emitting array;
a reflector adjacent to the light-emitting array; 
a diffuser opposite the reflector;
a diffuser opposite the reflector; 
a first brightness enhancing layer adjacent to the diffuser;
a first brightness enhancing layer adjacent to the diffuser; 
at least one light conversion material or at least one light absorbing material,
inserting an optical film having at least one light conversion layer and at least one light absorbing layer adjacent to the first brightness enhancing layer into the optical stack, 
wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 15400 nm and about 500 nm.
wherein the at least one light conversion layer is used in combination with the at least one light absorbing layer to reduce hazardous blue light emissions from the backlight unit at wavelengths between about 400 nm to about 500 nm.
Claim 14:
wherein the backlight unit further comprises: a light-guide plate having an edge, a bottom face, and a top face, 20wherein the light-emitting array is structured and configured to inject light into the light- guide plate.
Claim 9: wherein the backlight unit further comprises: a light-guide plate having an edge, a bottom face, and a top face, wherein the light-emitting array is structured and configured to inject light into the light-guide plate.
Claim 15: wherein the backlight unit further comprises: 25a second brightness enhancing layer adjacent to the first brightness enhancing layer; and a polarizing filter adjacent to the second brightness enhancing layer, wherein the reflector is adjacent to the bottom face of the light-guide plate, opposite the diffuser.
Claim 8:
a second brightness enhancing layer adjacent to the first brightness enhancing layer; a polarizing filter adjacent to the second brightness enhancing layer, wherein the reflector is adjacent to the bottom face of the light-guide plate, opposite the diffuser, 
Claim 16: inserting the  at least one light conversion material or at least one light absorbing material between the first brightness enhancing layer and the second brightness enhancing layer.
Claim 10: wherein the optical film is inserted between the first brightness enhancing layer and the second brightness enhancing layer.
Claim 17: inserting the at least one light conversion material or at least one light absorbing material between the reflector and the bottom face of the light-guide plate.
Claim 11: wherein the optical film is inserted between the reflector and the bottom face of the light-guide plate.
Claim 18: inserting the at least one light conversion material or at least one light absorbing material between the top face of the light-guide plate and the diffuser.
Claim 12:  wherein the optical film is inserted between the top face of the light-guide plate and the diffuser.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761, of which an English translation is attached).
In regard to claim 1, Dong et al. discloses a display system for use with electronic display devices comprising (see e.g. Figure 1): 
an electronic display device (see e.g. Figure 1); and 
a backlight unit, wherein the backlight unit comprises (see e.g. Figure 1): 
a light-emitting array 3; 
a reflector 2 adjacent to the light-emitting array 3;  
a diffuser 4, 5 opposite the reflector 2; 
a first brightness enhancing layer 6 adjacent to the diffuser 4, 5; and 
at least one light conversion material or at least one light absorbing material (i.e. film 7, filtering wavelengths 380 to 420 nm, see claim 6 in translation).
Dong et al. fails to disclose 
wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 400 nm and about 500 nm.
However, Dong et al. does disclose a range of 380nm to 420 nm (i.e. film 7, filtering wavelengths 380 to 420 nm, see claim 6 in translation), which overlaps applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 400 nm and about 500 nm.
Doing so would prevent unwanted wavelengths of light to be emitted by the electronic display device.
In regard to claim 2, Dong et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the electronic display devices are selected from an LCD monitor, an LCD-TV monitor, a handheld device, a table, and a laptop display.
However, Dong et al. does disclose that the disclosed device may be used on all kinds of display devices (see e.g. paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the electronic display devices are selected from an LCD monitor, an LCD-TV monitor, a handheld device, a table, and a laptop display.
Doing so would provide common display devices to which the backlight may be applied.
In regard to claim 3, Dong et al. discloses the limitations as applied to claim 1 above, and
 a liquid crystal panel 9 and illumination assembly 1-8 positioned to provide illumination light to the liquid crystal panel 9.
In regard to claim 7, Dong et al. discloses the limitations as applied to claim 1 above, and
wherein the light 10conversion materials or light absorbing materials are solubly or insolubly dispersed throughout an optical film in the backlight unit (see e.g. paragraph [0019]).
In regard to claim 13, Dong et al. discloses a method of enhancing blue light absorption (400 nm - 500 nm) in a backlight unit comprising providing a display system for use with electronic display devices comprising (see e.g. Figure 1): 
an electronic display device (see e.g. Figure 1); and 
5a backlight unit, wherein the backlight unit comprises (see e.g. Figure 1): 
a light-emitting array 3; 
a reflector 2 adjacent to the light-emitting array 3; 
a diffuser 4, 5 opposite the reflector 2; 
a first brightness enhancing layer 6 adjacent to the diffuser 4, 5.10
Dong et al. fails to disclose
at least one light conversion material or at least one light absorbing material, wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 15400 nm and about 500 nm.
However, Dong et al. does disclose a range of 380nm to 420 nm (i.e. film 7, filtering wavelengths 380 to 420 nm, see claim 6 in translation), which overlaps applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 400 nm and about 500 nm.
Doing so would prevent unwanted wavelengths of light to be emitted by the electronic display device.
In regard to claim 14, Dong et al. discloses the limitations as applied to claim 13, and
wherein the backlight unit further comprises: a light-guide plate 1 having an edge, a bottom face, and a top face, 20wherein the light-emitting array 3 is structured and configured to inject light into the light- guide plate 1.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Kadowaki et al. (US 2015/0124188 A1).
In regard to claim 4, Dong et al. discloses the limitations as applied to claim 3 above, but fails to explicitly disclose
wherein the liquid crystal panel is disposed between the panel plates.
However, Kadowaki et al. discloses
wherein the liquid crystal panel is disposed between the panel plates 2, 4.
Given the teachings of Kadowaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Don et al. with wherein the liquid crystal panel is disposed between the panel plates.
Doing so would provide a means for confining the liquid crystal material.
In regard to claim 5, Dong et al. discloses the limitations as applied to claim 4 above, but fails to explicitly disclose
wherein the panel plates comprise electrode structures and alignment layers structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
However, Kadowaki et al. discloses
wherein the panel plates 2, 4 comprise electrode structures 15, 31 and alignment layers 16, 32 structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
Given the teachings of Kadowaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the panel plates comprise electrode structures and alignment layers structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
Doing so would provide a means for addressing the liquid crystals as well as maintaining the alignment of the liquid crystal material.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Kadowaki et al. (US 2015/0124188 A1) and further in view of Kang et al. (US 2018/0052362 A1).
In regard to claim 6, Dong et al., in view of Kadowaki et al., discloses the limitations as applied to claim 1 above, but fails to disclose
a color filter structured and configured to impose color on an image displayed by the liquid crystal panel.
However, Kang et al. discloses (see e.g. Figures 4a-b):
a color filter 253 structured and configured to impose color on an image displayed by the liquid crystal panel.
Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al., in view of Kadowaki et al. with a color filter structured and configured to impose color on an image displayed by the liquid crystal panel.
Doing so would provide an alternative means for realizing a color image.

Claims 8, 9, 11, 19, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Dubrow et al. (US 2012/0113672 A1).
In regard to claim 8, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the light conversion materials or light absorbing materials comprise nanoparticles.
However, Dubrow et al. discloses
wherein the light conversion materials or light absorbing materials comprise nanoparticles (see e.g. paragraph [0062]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the light conversion materials or light absorbing materials comprise nanoparticles.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 9, Dong et al. discloses the limitations as applied to claim 8 above, and
wherein the nanoparticles comprise quantum dots or luminescent nanoparticles.
However, Dubrow et al. discloses
wherein the nanoparticles comprise quantum dots or luminescent nanoparticles (see e.g. paragraph [0062]).
Given the teachings of Dubrow et al., it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the nanoparticles comprise quantum dots or luminescent nanoparticles.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 11, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
 an optical film in the backlight unit comprises light conversion materials or light absorbing 25materials that have index differences from the optical film and are useful for diffusers or reflectors.
However, Dubrow et al. discloses
an optical film with QD phosphors may be part of other display layers such as the diffuser layers (see e.g. paragraph [0134]). It is further noted having unmatched indices of refractions would result in a better diffraction quality.
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with  an optical film in the backlight unit comprises light conversion materials or light absorbing 25materials that have index differences from the optical film and are useful for diffusers or reflectors.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 19, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the light conversion materials or light absorbing materials can be included on the diffuser.
However, Dubrow et al. discloses
wherein the light conversion materials or light absorbing materials can be included on the diffuser (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the light conversion materials or light absorbing materials can be included on the diffuser.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 20, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser.
However, Dubrow et al. discloses
wherein the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 22, Dong et al. discloses the limitations as applied to claim 20 above, but fails to disclose
wherein the light conversion materials or light absorbing materials have index differences.
However, Dubrow et al. discloses
an optical film with QD phosphors may be part of other display layers such as the diffuser layers (see e.g. paragraph [0134]). It is further noted having unmatched indices of refractions would result in a better diffraction quality.
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the light conversion materials or light absorbing materials have index differences.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 24, Dong et al. discloses the limitations as applied to claim 13 above, but fails to disclose
wherein the at least one light conversion material or at least one light absorbing material is dispersed on or within at least one of the 5reflector, diffuser, or brightness enhancing layers.
However, Dubrow et al. discloses
wherein the at least one light conversion material or at least one light absorbing material is dispersed on or within at least one of the 5reflector, diffuser, or brightness enhancing layers (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the at least one light conversion material or at least one light absorbing material is dispersed on or within at least one of the 5reflector, diffuser, or brightness enhancing layers.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.

Claims 10, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Chakraborty et al. (US 2009/0173958 A1).
In regard to claim 10, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein an 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials.
However, Chakraborty et al. discloses
wherein an 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials (see e.g. abstract).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein an 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).
In regard to claim 12, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
inorganic nanoparticles that are index matched to an optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film.
However, Chakraborty et al. discloses
inorganic nanoparticles that are index matched to an optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film (see e.g. paragraphs [0064] and [0070]).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with inorganic nanoparticles that are index matched to an optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).
In regard to claim 23, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to an optical film in the backlight unit.
However, Chakraborty et al. discloses
comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to an optical film in the backlight unit (see e.g. paragraphs [0064] and [0070]).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to an optical film in the backlight unit.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Dubrow et al. (US 2012/0113672 A1) and further in view of Chakraborty et al. (US 2009/0173958 A1).
In regard to claim 21¸Dong et al., in view of Dubrow et al., discloses the limitations as applied to claim 20 above, but fails to disclose
wherein the light conversion materials or light absorbing materials are index matched.
However, Chakraborty et al. discloses
wherein the light conversion materials or light absorbing materials are index matched (see e.g. paragraphs [0064] and [0070]).
Given the teachings Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al., in view of Dubrow et al., with wherein the light conversion materials or light absorbing materials are index matched.
Doing so would provide an improved quantum efficiency (see e.g. paragraph [0005] of Chakraborty et al. ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871